Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “A fishing tool comprising: a main body having a cutting blade and a nipping blade; said main body further comprising: a tail section: a head section flexibly joined to said tail section; a lower jaw defined on said main body; an upper jaw defined on said head section in spaced relation from said lower jaw to define an open throat in which said nipping blade is located for nipping by movement of said head section; and said throat opening into a mouth into which fishing line may be slid for insertion into said throat, and opening into a body cavity in which said cutting blade is locating for cutting of said fishing line by displacement of said fishing line against said cutting blade.”
Malagnoux; Roger ‘487 shows “a main body having a cutting blade (18); said main body further comprising: a tail section: a head section joined to said tail section; a lower jaw defined on said main body; an upper jaw defined on said head section in spaced relation from said lower, and said throat opening into a mouth into which said cutting blade is locating for cutting of said fishing line by displacement of said fishing line against said cutting blade” but does not specifically teach or suggest “a head section flexibly joined to said tail section; the main body having a cutting blade and a nipping blade; an upper jaw defined on said head section in spaced relation from said lower jaw to define an open throat in which said nipping blade is located for nipping by movement of said head section.” 
Claim 12 is narrower than the recitation of claim 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references have been recited in PTO-892 where each reference substantially show some of the structural element of the instant application, but none of the references completely teach or suggest the entire recited structural limitations as recited in claims 1 and 12. 
HOMER GAMACHE and Drosdak; Joseph show a cutting or ripping tool.
BITTAKER JR CHARLES E and TASHIRO FRANK K provide upper and lower jaws to grip at fishing line.
Clegg; John E., FILIA GEORGE J, and Dallas; Edgar A. disclose a wire cutting tool.
Wang; Kuang-Pin employs a multi-use scissors. 
SPENNINGER WILLIAM R shows a wire cutting pliers.
Krauss; Rainer and Cooper; Edward L. invent upper and lower jaws provided with a gripper or a cutter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651